DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 3/2/2021.
Claims 18-29 are pending.
Claims 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (US Patent Pub 2015/0193583) of record, in view of Zasowski et al (US Patent Pub 2016/0012186) of record, further in view of Ross et al. (US Patent Pub 2012/0167007) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 3/5/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Claim Objections
Claims 18 and 22 are objected to because of the following informalities:
In claim 18, first limitation “for to correct” should be “for users to correct” or another appropriate correction.
In claim 22, “of a user interacting user” should be “of an interacting user” or of a user”.
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (US Patent Pub 2015/0193583) (McNair) of record, in view of Zasowski et al (US Patent Pub 2016/0012186) (Zasowski) of record, further in view of Ross et al. (US Patent Pub 2012/0167007) (Ross) of record.
In regards to claim 18, McNair discloses a method for prioritizing information to present to at least one user operating at least one computing device (McNair at para. 0035), comprising:
a.	providing user interaction information with natural language processing (NLP) items presented in documents for users to correct wherein the NLP items are identified in the documents using a natural language processor (McNair at paras. 0079, 0090, 0094, 0122)1;
b.	determining, using a natural language processor, NLP items in a selected document to present to a reviewing user (McNair at paras. 0090, 0094)2;
d.	determining an order to present the NLP Items in the selected document to present to the reviewing user, wherein the determined order is based on the user interactions (McNair at para. 0122)3; and
e.	transmitting, to a computing device of the reviewing user, the selected document with the determined NLP items presented in the determined order.  McNair at paras. 0029, 01224.
McNair does not expressly disclose (1) the NLP items presented in documents are for users to correct, (2) wherein the NLP Items in the selected document have content to review to correct for errors, (3) presenting NLP items in the selected document to present to the reviewing user to correct, and (4) the selected document with the determined NLP items presented in the determined order for the reviewing user to correct.  As noted above, McNair does disclose identifying NLP items in a document using a natural language processor and presenting NLP items in an order based on stored user interaction information with NLP Items in documents.  What McNair does not expressly disclose is the presentation to the reviewing user “to correct” and the correcting is “for errors.”  In other words, the concept that an NLP item has an error or mistake that requires correction and soliciting that correction from a user.
Zasowski discloses a system and method for requesting medical information.  Zasowski at abstract.  The system processes patient documentation using a natural language processing (NLP) technology to identify elements within the processed document, such as, a diagnosis, symptoms, vital signs, and other patient information.  Zasowski at para. 0060.  The system also uses the NLP processing to identify gaps or issues in the documentation, such as missing or ambiguous information.  Zasowski at para. 0059.  In response to identifying these issues, the system generates a query to prompt a physician to add content or modify previously provided content to the documentation (i.e., presenting NLP items in a document for a reviewing user to correct).  Zasowski at para. 0059.
McNair and Zasowski are analogous art because they are both directed to the same field of endeavor of processing medical documents with NLP.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McNair by adding the features of (1) the NLP items presented in documents are for users to correct, (2) wherein the NLP Items in the selected document have content to review to correct for errors, (3) presenting NLP items in the selected document to present to the reviewing user to correct, and (4) the selected document with the determined NLP items presented in the determined order for the reviewing user to correct, as disclosed by Zasowski.
The motivation for doing so would have been to save time and improve more accurate documentation for billing and treatment of patients.  Zasowski at paras. 0051, 0054.  
McNair in view of Zasowski does not expressly disclose (1) wherein the user interaction information for each NLP item of the NLP items indicates user interaction frequency with the NLP item for users that have interacted with the NLP item as presented, (2) for each of the NLP items in the selected document, determining from the user interaction information a cumulative interaction frequency with the NLP item based on the user interaction frequency in the user interaction information for users that have interacted with the NLP Item, and (3) the determining an order to present the NLP items is based on cumulative interaction frequencies determined for the NLP Items in the selected document.  In other words, McNair in view of Zasowski does not expressly disclose tracking interaction frequencies for the NLP items and using the interaction frequencies to determine the order of NLP items to be presented in a selected document.  It is noted that Zasowski does disclose a system having the ability to track interaction frequencies, such as how frequently an insufficiency is corrected.  Zasowski at para. 0115.
Ross discloses a question and answer system.  The system records the frequency of interactions with the questions and answers.  The frequency is used to determine an affinity (i.e., priority) for a particular question (i.e., NLP item).  The affinity for a question is used to prioritize questions and their order of display from higher affinity (i.e., higher priority) to lower (i.e., lower priority).  Ross at paras. 0016, 0018, 0022, 0024.
McNair, Zasowski, and Ross are analogous art because they are both directed to the same field of endeavor of data processing systems involving interrogatories (i.e., NLP items).
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McNair in view of Zasowski by adding the features of (1) wherein the user interaction information for each NLP item of the NLP items indicates user interaction frequency with the NLP item for users that have interacted with the NLP item as presented, (2) for each of the NLP items in the selected document, determining from the user interaction information a cumulative interaction frequency with the NLP item based on the user interaction frequency in the user interaction information for users that have interacted with the NLP Item, and (3) the determining an order to present the NLP items is based on cumulative interaction frequencies determined for the NLP Items in the selected document, as disclosed by Ross. 
The motivation for doing so would have been to provide a user with their preferred information based on their personal user preferences and priorities of those of their cohort, the venue in which they are treating a patient, and the type of patient.  McNair at para. 0122.  Since McNair in view of Zasowski already discloses ordering patient information based on priority, which is based on various attributes, modifying McNair in view of Zasowski to determine priority by frequency of interaction would allow doctors to view more frequently accessed information before less frequently accessed information.  McNair already discloses that the interface is customized based on attributes and gives examples where a specific specialty may want to view certain types of information over other types for efficiency.  Therefore, one of ordinary skill in the art would have been motivated to further modify McNair in view of Zasowski with the cumulative frequency and prioritization features disclosed by Ross to better target NLP items to appropriate users.

In regards to claim 19, McNair in view of Zasowski discloses the method of claim 18, wherein the determining the order of the determined NLP item in the selected document comprises:
a.	assigning a priority to each of the determined NLP items (McNair at paras. 0029, 0122)5; and
b.	determining the order in which to present the determined NLP items in the selected document according to priorities assigned to the determined NLP Items to present.  McNair at paras. 0029, 0122.6
McNair in view of Zasowski does not expressly disclose assigning the priority is based on the cumulative interaction frequencies for the determined NLP items, and presenting determined NLP items having a higher priority before determined NLP items having a lower priority.
Ross discloses a question and answer system.  The system records the frequency of interactions with the questions and answers.  The frequency is used to determine an affinity (i.e., priority) for a particular question (i.e., NLP item).  The affinity for a question is used to prioritize questions and their order their display from higher affinity (i.e., higher priority) to lower (i.e., lower priority).  Ross at paras. 0016, 0018, 0022, 0024.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McNair in view of Zasowski by adding the features of assigning the priority is based on the cumulative interaction frequencies for the determined NLP items, and presenting determined NLP items having a higher priority before determined NLP items having a lower priority, as disclosed by Ross. 
The motivation for doing so would have been to provide a user with their preferred information based on their personal user preferences and priorities of those of their cohort, the venue in which they are treating a patient, and the type of patient.  McNair at para. 0122.  Since McNair in view of Zasowski already discloses ordering patient information based on priority, which is based on various attributes, modifying McNair in view of Zasowski to determine priority by frequency of interaction would allow doctors to view more frequently accessed information before less frequently accessed information.  McNair already discloses that the interface is customized based on attributes and gives examples where a specific specialty may want to view certain types of information over other types for efficiency.

In regards to claim 20, McNair in view of Zasowski discloses the method of claim 18, further comprising:
a.	determining a profile attribute value of the reviewing user from a plurality of profile attribute values (McNair at para. 0122)7;
b.	wherein the user interaction information is determined from user interaction information instances generated from interactions by users having the determined profile attribute value (McNair at para. 0122)8;
c.	assigning a priority value to the determined NLP item based on the users having the profile attribute value, wherein the order of presenting the determined NLP items is determined according to the priority values assigned to the determined NLP items.  McNair at paras. 0029, 0122.9
McNair in view of Zasowski does not expressly disclose user interaction information instances for the determined NLP items each indicating an interaction frequency with the determined NLP items and assigning the priority value based on the cumulative interaction frequency.
Ross discloses a question and answer system.  The system records the frequency of interactions with the questions and answers.  The frequency is used to determine an affinity (i.e., priority) for a particular question (i.e., NLP item).  The affinity is a score for a particular question, wherein the score is a cumulative frequency for question for the user.  The affinity for a question is used to prioritize questions and their order their display from higher affinity (i.e., higher priority) to lower (i.e., lower priority).  Ross at paras. 0016, 0018, 0022, 0024.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McNair in view of Zasowski by adding the features of user interaction information instances for the determined NLP items each indicating an interaction frequency with the determined NLP items and assigning the priority value based on the cumulative interaction frequency, as disclosed by Ross.
The motivation for doing so would have been to provide a user with their preferred information based on their personal user preferences and priorities of those of their cohort, the venue in which they are treating a patient, and the type of patient.  McNair at para. 0122.

In regards to claim 21, McNair in view of Zasowski discloses the method of claim 18, wherein the user interaction information on user interactions with the determined NLP items includes, for at least one user interaction with an NLP item of the determined NLP items, a context attribute value related to the user interaction with the NLP item (McNair at para. 0122), further comprising:
a.	determining a context attribute value for the selected document (McNair at para. 0122)10;
b.	wherein the user interaction information is determined from users other than the reviewing user, having the context attribute value for the selected document (McNair at para. 0122)11;
c.	for each of the NLP items in the selected document, assigning a priority for the determined NLP item (McNair at paras. 0029, 0122); and
d.	wherein the determined order in which to present the determined NLP Items to the reviewing user is based on priorities assigned to the determined NLP Items in the selected document to present to the user.  McNair at paras. 0029, 0122.
McNair in view of Zasowski does not expressly disclose assigning the priority for the determined NLP item based on the cumulative interaction frequency for the determined NLP item.
Ross discloses a question and answer system.  The system records the frequency of interactions with the questions and answers.  The frequency is used to determine an affinity (i.e., priority) for a particular question (i.e., NLP item).  The affinity is a score for a particular question, wherein the score is a cumulative frequency for question for the user.  The affinity for a question is used to prioritize questions and their order their display from higher affinity (i.e., higher priority) to lower (i.e., lower priority).  Ross at paras. 0016, 0018, 0022, 0024.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McNair in view of Zasowski by adding the feature of assigning the priority for the determined NLP item based on the cumulative interaction frequency for the determined NLP item, as disclosed by Ross.  In combination with McNair and Zasowski, the tracked frequency information of Ross can be performed for all users of the system much like the other interaction information is stored in McNair.  
The motivation for doing so would have been to provide a user with their preferred information based on their personal user preferences and priorities of those of their cohort, the venue in which they are treating a patient, and the type of patient.  McNair at para. 0122.

In regards to claim 22, McNair in view of Zasowski and Ross discloses the method of claim 21, wherein the context attribute value comprises at least one of: user values related to user attributes of an interacting user when interacting with the NLP item, a question subject attribute value indicating a subject of an interrogative sentence including the NLP item interacted with by the user, and an NLP item specific attribute value specific to a context of the determined NLP item in the selected document.  McNair at paras. 0122, 0167.12

In regards to claim 23, McNair in view of Zasowski and Ross discloses the method of claim 18, further comprising:
a.	receiving, from the receiving computing device of the reviewing user, modifications to content, for the determined NLP items in the selected document transmitted to the reviewing user (McNair at paras. 0036, 0138; Zasowski at para. 0059)13;
b.	modifying the content for the determined NLP items in the selected document with the modifications to the content (McNair at paras. 0036, 0075; Zasowski at para. 0059)14; and
c.	saving the selected document having the modified content.  McNair at Fig. 5E, para. 0196.15
In regards to claim 24, McNair in view of Zasowski and Ross discloses the method of claim 18, further comprising:  processing the selected document to determine errors in content provided for the determined NLP items in the selected document, wherein the transmitted selected document is for determined NLP items determined to have errors.  Zasowski at paras. 0051, 0055.16
In regards to claim 25, McNair in view of Zasowski and Ross discloses the method of claim 18, wherein the user interactions with the determined NLP items comprises at least one of entering text for the determined NLP items, viewing the determined NLP items, and selecting the determined NLP items without entering text for the determined NLP items.  McNair at para. 0138.

In regards to claim 26, McNair in view of Zasowski and Ross discloses the method of claim 21, wherein the user interaction information instances on the user interactions with the NLP items having the at least one context attribute value are gathered from a plurality of users at a plurality of computing devices interacting with NLP items from multiple documents (McNair at para. 0122), and wherein the user interaction information used to determine the priorities for the NLP items are gathered from the plurality of users.  McNair at para. 0122.
In regards to claim 27, McNair in view of Zasowski and Ross discloses the method of claim 26, wherein the plurality of users are associated with a profile value of a plurality of profile values, wherein the user interaction information indicates the profile value of one of the plurality of users that interacted with the NLP item for which the user interaction information was generated (McNair at para. 0122), wherein the determining the user interaction information comprises determining interaction information having a profile value of the profile value of the reviewing user to receive the determined NLP items from the selected document.  McNair at para. 0122.17
In regards to claim 28, McNair in view of Zasowski and Ross discloses the method of claim 22,
a.	wherein the user attributes include at least one of a location attribute comprising one of a plurality of location attribute values for different location descriptions of where the user was located when interacting with the NLP item, a time attribute comprising one of a plurality of time period values of when the user was interacting with the NLP Item, and a user cohort value comprising one of a plurality of user cohort values of groups of users (McNair at paras. 0004, 0122)18;
b.	wherein the question subject attribute value indicates at least one of an age attribute having one of a plurality of age values of the subject, and at least one additional subject attribute relevant to the interrogative sentence including the NLP item (McNair at para. 0108)19; and
c.	wherein the NLP item specific attribute comprises an interrogative attribute having an interrogative attribute value comprising the interrogative sentence including the NLP item interacted with by the user.  McNair at para. 0163.20
In regards to claim 29, McNair in view of Zasowski and Ross discloses the method of claim 28, wherein the users comprise medical professionals, the subject of interrogative sentences including the NLP items comprises a patient, the NLP items are related to medical treatment of patients, the documents comprise patient medical records (McNair at paras. 0029, 0122, 0145), wherein the location attribute values include a type of medical facility where the user is located (McNair at para. 0122), wherein the at least one additional subject attribute comprises at least one medical condition of the subject (McNair at para. 0122), and wherein the interrogative sentences including the NLP items concern gathering medical information related to the patients that are subjects of the interrogative sentences.  McNair at Fig. 5E, paras. 0163, 0167.

Response to Amendment
Objection to claims 18, 21, and 22 for Minor Informalities
Applicant’s amendment to claim 21 to address the minor informalities is acknowledged.  Consequently, the objection to claim 21 is withdrawn.
Applicant has not addressed the objections to claims 18 and 22.  Therefore, their objections are maintained.

Rejection of Claims 18-29 under 35 U.S.C 112(b)
Applicant’s amendment to claims 18-29 is acknowledged.  The rejection to claims 18-29 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 18 and 23-25 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 18 and 23-25 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 18, Applicant alleges McNair in view of Zasowski fails to disclose (1) “the user interaction information for each of the NLP Items identified in the documents indicates user interaction frequency with the NLP item for multiple users that have interacted with that item,” (Remarks at 9-10) (2) “determining a cumulative interaction frequency from user interaction information for an NLP item in the selected document,” (Remarks at 10) and “determining an order based on cumulative interaction frequencies with the NLP Item in the document.”  Remarks at 11.  Essentially, Applicant argues and alleges, the cited prior art of record, including Ross, does not disclose tracking user interaction frequencies with NLP items for multiple users that have interacted with that item, determining a cumulative interaction frequency for an NLP Item in the selected document, and determining an order for the NLP Items to be presented in the selected document based on their determined cumulative interaction frequencies.  
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification. MPEP 2111.  Here, the claimed NLP item is interpreted as an attribute or question or some type of interrogatory based on para. 0026 of the specification.  In McNair, for example, an NLP item would be an attribute of a patient chart that may be read, edited, or deleted by a user.  For the limitations at issue, Examiner reiterates the same explanations as set forth in prior Office actions and during interviews conducted with Applicant’s representative for the issues involving the cited prior art disclosing NLP items, tracking user interactions with those NLP Items, and determining an order of those NLP Items based on tracked user interactions to present those NLP items to a user to correct errors.  These discussions can be found in the Office action mailed 11/30/2020 and the interview conducted 2/11/2021 with interview summary mailed 2/18/2021.  The discussions below are focused on the specific feature of tracking user interaction frequency with an NLP Item for multiple users, determining a cumulative interaction frequency for an NLP item in a selected document, and determining an order for the NLP items to be presented in the selected document based on the determined cumulative interaction frequencies.  These limitations are rejected based on a combination of McNair, Zasowski, and Ross, where Ross is relied upon for the aspects of tracking interaction frequencies and uses these infrequencies to prioritize the presenting of questions (i.e., NLP items) to a user.
In regards to limitation (1), Applicant argues Ross does not disclose limitation at issue because the frequencies in Ross pertain to frequencies with tag topics and not the frequency of users other than the reviewing user have interacted with an NLP item.  Remarks at 10.  Examiner respectfully disagrees.  As noted above, an NLP item can be a “question”.  Ross discloses a system that records the frequency of interactions by users with the questions and answers of the system (i.e., NLP items).  A frequency is used to determine an affinity (i.e., priority) for a particular question (i.e., NLP item) that is a cumulative frequency for the question for the user.  This affinity is used to prioritize the order of how NLP items are displayed to the user.  Ross discloses the modules also record “… the frequency of answering questions” and storing this information in their user profile.  Ross at paras. 0016, 0018, 0022, 0024.  Examiner reiterates the rejection is based on a combination of McNair in view of Zasowski and Ross.  As discussed, Ross discloses determining an affinity score by tracking how often a user views a question related to a particular topic.  Applicant does not seem to dispute this.  Remarks at 10.  Applicant seems to disagree this is determining a cumulative frequency.  However, as discussed, Ross tracks how often (i.e., frequency) a user views a question (i.e., NLP item) related to a particular topic (i.e., user interaction).  Therefore, a cumulative frequency is being determined.  As discussed above, the system of McNair utilizes interactions from the plurality of users (i.e., interaction information from the users other than the reviewing user) to dynamically present the information in a selected document.  What McNair in view of Zasowski does not expressly disclose is the determining of a cumulative frequency for the determined NLP item based on the interaction frequency of a user.  However, it is noted Zasowski does provide the ability to track a frequency of user interactions with an NLP item.  Zasowski at para. 0115.  Ross makes up for any of the deficiencies of McNair and Zasowski for the reasons explained above.  As a result, the combination of McNair in view of Zasowki and Ross discloses a system that determines a cumulative interaction frequency for the NLP item in the selected document and determines and order for the NLP items based on the cumulative interaction frequencies for the NLP item to present to the user.
For at least the reasons discussed above, McNair in view of Zasowski and Ross discloses limitation (1).
In regards to limitation (2), as discussed above, Ross tracks how often (i.e., frequency) a user views a question (i.e., NLP item) related to a particular topic (i.e., user interaction).  Therefore, a cumulative frequency is being determined.  For at least these reasons, McNair in view of Zasowski and Ross discloses limitation (2).
In regards to limitation (3), as discussed above, a frequency is used to determine an affinity (i.e., priority) for a particular question (i.e., NLP item) that is a cumulative frequency for the question for the user.  This affinity is used to prioritize the order of how NLP items are displayed to the user.  For at least these reasons, McNair in view of Zasowski and Ross discloses limitation (3).
For at least these reasons, McNair in view of Zasowski and Ross discloses the limitations of claim 18.  Applicant does not present additional arguments in regards to claims 23-25 and asserts their allowability based on their dependency on claim 18.  Therefore, claims 23-25 remain rejected for at least the reasons explained above with regards to claim 18.
Consequently, the rejection to claims 18 and 23-25 under 35 U.S.C. 103 is maintained.

Rejection of claims 19-22 and 26-29 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 19-22 and 26-29 under 35 U.S.C. 103, have been fully considered but they are not persuasive for the same reasons as explained in regards to claim 18 above.  
Consequently, the rejection to claims 19-22 and 26-29 under 35 U.S.C. 103 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163





/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        
	
	


    
        
            
        
            
    

    
        1 Data from data sources are processed with NLP to create structured information that can be reviewed by users.  User interactions with the structured information (e.g., medical records) are received and mined.  The system stores user interactions of all users of the system and uses all of this interaction information.  For example, McNair discloses a first time user may be presented with information based on the learned preferences of other users.  McNair at para. 0122.
        2 A natural language processing engine is used to process patient information into consumable content (i.e., NLP items).  Patient information/charts are documents that are selected.  A reviewing user is any user who is reviewing the document.
        3 The system provides a flexible and dynamically generated user interface presenting patient information (i.e., NLP items), which is based on historical preferences and context (i.e., user interaction information).  As discussed in FN1, the system uses user interaction information from all users, not just that of the reviewing user.  An order of how information is presented to a user (i.e., order of NLP items) is based on the user interaction information and a user’s attributes.
        4 Patient information is presented to the user in the customized manner (i.e., determined order) based on contextual information and historical behavior of the caretaker.
        5 The priority of how patient information (i.e., NLP items) is presented is based on various attributes.
        6 Information is presented to the user based on user preferences and attributes to provide efficient patient care.
        7 A profile attribute, such as a specialty.
        8 Tracking user behavior, for example, of cardiologists with the system.
        9 Priority is assigned to patient information and questions based on user profile values.
        10 The system determines a context, which is used to dynamically display information.
        11 Interaction information of all users of the system are used (i.e., from users other than the reviewing user) and combined with the determined context of the selected document to present the information in the document.
        12 Context attributes include venue, point in time, specialty.  A questionnaire also includes NLP items which can be interacted with.
        13 A user interface allows a user to interact with patient information (i.e., NLP items).
        14 A caretaker can update (i.e., modify) parameters (i.e., content for the NLP items).
        15 In this instance, questions are asked about recommendations for a patient.  A user can select options and save them (i.e., saving … modified content).
        16 Queries to physicians (i.e., transmitted content of the NLP items in the selected document) are sent with respect to items that were determined to have missing or ambiguous information (i.e., NLP items determined to have errors in content provided for the NLP items in the selected document).
        17 The user’s specialty (i.e., profile value) and preferences (i.e., other profile attributes and values) are used to determine how and what information is presented.
        18 User attributes include venue (i.e., location), a point in time when performing patient care (i.e., time), and a specialist/specialty (i.e., cohort).
        19 Patient information includes conditions and age.
        20 The questions in the questionnaire are NLP items.